Breese, J. The thirteenth section of the act relative to judgments and executions, R. L. 1845, chap. 57, is remedial in its character, and must be liberally construed so as to advance the remedy. It would be a prodigious hard case, that a debtor who could raise money enough to redeem a lot with a humble cabin on it, should not have the privilege of doing so, because, with the cabin lot, there was sold at the same time, to the same purchaser, and included in the same certificate, a lot with a fine mansion upon it. The true construction of the act will permit a party to redeem any one of a number of lots, sold at one time and separately, to the same purchaser ; if not, the law would fail of its manifest object. *he other objection, that the redemption money was paid to sheriff in being, who was not the sheriff who sold the land, is not tenable. The true meaning of the statute is correctly given by this court in the case of Elkin v. The People, 3 Scam. R. 209. The party redeeming can pay the money to the sheriff, or to the officer who sold the land, even if out of office. He has his choice to pay to either. This view is fortified by a consideration of the 14th section. When a judgment creditor offers to redeem, he must “ sue out an execution upon his judgment, and place it in the hands of the proper officer, to execute it.” This officer is the acting sheriff, or if he be dead, his deputy, or the coroner. There can be no other. It may be that the purchaser under an execution may be left with a tract on hand, to which the debtor had no good title. This would be his misfortune, but it was in his power to look into the title before he purchased. In such cases, the maxim, caveat emptor, well applies. We see no ground for the objections taken, and accordingly affirm the judgment. Judgment affirmed.